UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                  v.                                               ORDER

KENYATTA GRANT,                                                14 Cr. 499 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the violation of supervised release hearing currently

scheduled for March 5, 2020 is adjourned to April 17, 2020 at 12:30 p.m.

Dated: New York, New York
       March 4, 2020
